NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10017

                Plaintiff-Appellee,             D.C. No. 3:13-cr-08238-SPL

 v.
                                                MEMORANDUM*
AUDREY SHANNON JAMES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Audrey Shannon James appeals the 24-month, statutory maximum sentence

imposed upon revocation of her supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      James argues that the district court erred by failing to provide “specific


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, James’s
motion to expedite the calendaring of oral argument is denied as moot.
reasons” for her above-Guidelines sentence. Because James did not raise this

objection in the district court, we review for plain error. See United States v.

Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006). All parties agreed and recommended

to the district court that an above-Guidelines terminal disposition was warranted

given James’s history and difficulty complying with supervision. It is clear from

the record that the court was persuaded by the probation officer’s reasons for

imposing a 24-month sentence and adopted those reasons. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The district court did not

plainly err by failing to provide a fuller explanation for the sentence under the

circumstances. See United States v. Carr, 761 F.3d 1068, 1083 (9th Cir. 2014).

      James also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 24-month sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

James’s history on supervision. See Gall 552 U.S. at 51.

      AFFIRMED.




                                          2                                    18-10017